Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 22 was received and has been entered.  Claim 1 was amended. Claims 2- 6 have been previously cancelled. Claims 10 and 19-22 were previously withdrawn. Claim 23 has been cancelled.  Claims 1, 7-8, 11, and 14-16 are in the application and pending examination.                      
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Objections
The previous objection to claim 1 is withdrawn based on the amendment to claim 1 based on the phrase “the atomized liquid” is withdrawn based on the amendment to the claim to incorporate recommendations.
The previous objection to claim 23 is withdrawn based on the cancellation of claim 23.
Claim Rejections - 35 USC § 103
The previous rejection of claims 1, 7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) in view of KR-1020130091746 to Seokhyun YOON (hereinafter YOON) is being maintained. ( Please note US Pat. Pub. No. 20160139312 A1 is being used as a translation for KR-1020130091746 to Seokhyun YOON.)
The previous rejection of claims 12-13, 17, and 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) in view of KR-1020130091746 to Seokhyun YOON (hereinafter YOON) is withdrawn based on the cancellation of claims 12-13, 17, and  23.
Regarding claim 1, Ogita teaches a film forming apparatus comprising: a film forming chamber (2); a substrate conveyor (31, 39) configured to convey a flexible substrate (11) into the film forming chamber; a sprayer port (61) provided in the film forming chamber (2). (See Ogita, Figs. 1 and 6 and paragraph 28.)
Ogita does not explicitly teach a mist supplier configured to atomize a liquid including a thin film material; the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside of the film forming chamber and above the flexible substrate.
Nishida is directed to forming a thin film on a substrate.
Nishida teaches a mist supplier (22c) configured to atomize a liquid (22a) including a thin film material, a sprayer port provided in the film forming chamber, and the sprayer port (C) configured to spray a gas including the atomized liquid onto the substrate from inside the film forming chamber and above the substrate. (See Nishida, paragraph 65 and Fig. 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a mist supplier configured to atomize a liquid including a thin film material; a sprayer port provided in the film forming chamber, the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside of the film forming chamber and above the substrate. because Nishida teaches this arrangement can provide the conditions to efficiently form a reliable thin film. (See Nishida, paragraph 13.)
Ogita does not explicitly teach an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid from the film forming chamber.  
Kojima teaches an exhaust port (13) provided above the substrate and configured to exhaust the gas including the liquid from the film forming chamber. (See Kojima, paragraphs 14, 36, 40, and 48 and Fig. 2.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid from the film forming chamber, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13-14, 36, 40, and 48.)
Regarding claim 1, Ogita does not teach the sprayer port configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force.
Yoon is directed to an apparatus for coating a flexible film. (See Yoon, Abstract.)
Yoon teaches the sprayer port (outlet of 140) configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the sprayer port configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force, because Yoon teaches this arrangement can allow the size of the nozzle to be adjusted to allow the amount of coating to be adjusted. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
Further, regarding claim 1, Ogita teaches the substrate conveyor conveys the flexible substrate with the flexible substrate inclined within a range of 15° to 75° with respect to a horizontal plane perpendicular to a direction of gravitational force inside the film forming chamber (2).  (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Further, regarding claim 1, Ogita does not explicitly teach the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°.  
Kojima teaches the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.) 
 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.)
 Further, regarding claim 1, Ogita does not explicitly teach the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate which is being conveyed in an inclined direction with respect to the horizontal plane.
Yoon teaches the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate being conveyed upward with respect to the horizontal plane to reduce condensation from chamber walls falling onto the upper surface of the film. (See Yoon, Abstract, paragraph 23 and Figs. 2 and 4.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate being conveyed in an inclined direction with respect to the horizontal plane, because Yoon teaches this arrangement can provide the conditions to efficiently form a film with improved physical properties. (See Yoon, Abstract, paragraph 23 and Figs. 2 and 4.)
 Regarding claim 7, Ogita teaches the sprayer port is one among a plurality of sprayer ports (61) included in the film forming apparatus, and 2Serial No.: 15/283,672 the plurality of sprayer ports (61) are arranged along a direction in which the flexible substrate is conveyed.  (See Ogita, Fig. 1.)
Regarding claim 11, Ogita teaches the gas including the atomized liquid is sprayed onto the flexible substrate while the flexible substrate is being conveyed.   (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Regarding claim 14, Ogita does not explicitly teach the thin film material comprises fine metal particles or metal oxide.  
 Kojima teaches the thin film material comprises fine metal particles (azo metal dyes) or metal oxide (indium tin oxide). (See Ogita, paragraphs 18 and 21.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the thin film material comprises fine metal particles or metal oxide, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13 and 48.)	
Regarding claim 14, applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 14, the Applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The substrate is not being given patentable weight in the coating apparatus.
Regarding claim 15, Ogita teaches the flexible substrate is formed of a resin.  (See Ogita, paragraph 43 and Abstract.)
Regarding claim 15, applicant claims a specific material or article worked upon including the flexible substrate is formed of a resin. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
The previous rejection of claim 8 rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) and KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and US Pat. Num. 4,425,869 to J. Richard Hull (hereinafter Hull) and US Pat. Pub. No. 20070017442 A1 to Yamasaki et al (hereinafter Yamasaki) is being maintained.
The previous rejection of claim 9 and 18 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) and KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and US Pat. Num. 4,425,869 to J. Richard Hull (hereinafter Hull) and US Pat. Pub. No. 20070017442 A1 to Yamasaki et al (hereinafter Yamasaki) is withdrawn based on the cancellation of claim 9.
Regarding claim 8, Ogita does not explicitly teach an exposure device configured to form a predetermined pattern on the flexible substrate by illuminating the flexible substrate, on which the thin film is formed by the film forming apparatus, with a light.
Hull is directed to deposition on a conveyed substrate. 
Hull teaches a layer on a panel is hardened with exposure to UV light. (See Hull, col. 9, lines 15-30.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include exposure to UV light, because Hull teaches this process can be used to harden the coating on the substrate. (See Hull, col. 9, lines 15-30.)
Regarding claim 8, Ogita does not explicitly an exposure device configured to expose a predetermined pattern on the substrate by illuminating the substrate, on which the thin film is formed by the film forming apparatus, with light.
Yamasaki is directed to deposition on a conveyed substrate. 
Yamasaki teaches an exposure device can be used to provide exposure to UV light. (See Yamasaki, paragraphs 26 and 42.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include an exposure device configured to expose a predetermined pattern on the substrate by illuminating the substrate, on which the thin film is formed by the film forming apparatus, with light, because Yamasaki teaches an exposure can be part of a thin film deposition apparatus. (See Yamasaki, paragraphs 26 and 42.)
The previous rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) and KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and further in view of US Pat. Num. 5,110,618 to Horst Faust (hereinafter Faust) is being maintained.
Regarding claim 16, Ogita does not explicitly teach the mist supplier atomizes the liquid using an ultrasonic vibrator.										Faust is directed to coating a substrate with an atomizer. 
Faust teaches the mist supplier atomizes the liquid using an ultrasonic vibrator. (See Faust, Figs. 1 and 3 and col. 4, lines 44-62.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the mist supplier atomizes the liquid using an ultrasonic vibrator, because Faust teaches this arrangement can provide the coating in a such a way that the uniformity and anchoring of the coating on the substrate can be increased. (See Faust, Figs. 1 and 3 and col. 2, lines 5-10.)  
The previous rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) in view of KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and further in view of US Pat. Num. 4,605,574 to Yonehara et al (hereinafter Yonehara) is withdrawn based on the cancellation of claim 23. 
Claims 1, 7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20010004916 A1 to Katsuya Ogita (hereinafter Ogita) in view of US Pat. Pub. No. 20030139064 A1 to Nishida et al (hereinafter Nishida) and US Pat. Pub. No. 20020187272 A1 to Kojima et al (hereinafter Kojima) in view of KR-1020130091746 to Seokhyun YOON (hereinafter YOON) as applied to claim 1 and further in view of US Pat. Num. 4,605,574 to Yonehara et al (hereinafter Yonehara) ( Please note US Pat. Pub. No. 20160139312 A1 is being used as a translation for KR-1020130091746 to Seokhyun YOON.)
Regarding claim 1, Ogita teaches a film forming apparatus comprising: a film forming chamber (2); a substrate conveyor (31, 39) configured to convey a flexible substrate (11) into the film forming chamber; a sprayer port (61) provided in the film forming chamber (2). (See Ogita, Figs. 1 and 6 and paragraph 28.)
Ogita does not explicitly teach a mist supplier configured to atomize a liquid including a thin film material; the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside of the film forming chamber and above the flexible substrate.
Nishida teaches a mist supplier (22c) configured to atomize a liquid (22a) including a thin film material, a sprayer port provided in the film forming chamber, and the sprayer port (C) configured to spray a gas including the atomized liquid onto the substrate from inside the film forming chamber and above the substrate. (See Nishida, paragraph 65 and Fig. 2.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include a mist supplier configured to atomize a liquid including a thin film material; a sprayer port provided in the film forming chamber, the sprayer port configured to spray a gas including the atomized liquid onto the flexible substrate from inside of the film forming chamber and above the substrate. because Nishida teaches this arrangement can provide the conditions to efficiently form a reliable thin film. (See Nishida, paragraph 13.)
Ogita does not explicitly teach an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid from the film forming chamber.  
Kojima teaches an exhaust port (13) provided above the substrate and configured to exhaust the gas including the liquid from the film forming chamber. (See Kojima, paragraphs 14, 36, 40, and 48 and Fig. 2.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include an exhaust port provided above the flexible substrate and configured to exhaust the gas including the atomized liquid from the film forming chamber, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13-14, 36, 40, and 48.)
Regarding claim 1, Ogita does not teach the sprayer port configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force.
Yoon is directed to an apparatus for coating a flexible film. (See Yoon, Abstract.)
Yoon teaches the sprayer port (outlet of 140) configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the sprayer port configured to spray a gas… onto the flexible substrate inclined in the film forming chamber with respect to a horizontal plane, said horizontal plane being perpendicular to a direction of the gravitational force, because Yoon teaches this arrangement can allow the size of the nozzle to be adjusted to allow the amount of coating to be adjusted. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)
Further, regarding claim 1, Ogita teaches the substrate conveyor conveys the flexible substrate with the flexible substrate inclined within a range of 15° to 75° with respect to a horizontal plane perpendicular to a direction of gravitational force inside the film forming chamber (2).  (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Further, regarding claim 1, Ogita does not explicitly teach the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°.  
Kojima teaches the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.) 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the angular difference between a spraying direction of the sprayer port and an exhaust direction of the exhaust port is less than or equal to 75°, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 14, 36, and 48 and Fig. 2.)
Further, regarding claim 1, Ogita does not teach the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force.
Yoon teaches the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force. (See Yoon, Abstract, paragraphs 16, 42, and Figs. 1-4.)							 It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the substrate conveyor conveys the flexible substrate in the film forming chamber in a manner that the flexible substrate is inclined with respect to the horizontal plane perpendicular to the direction of gravitational force, because Yoon teaches this arrangement the substrate to be moved into the chamber and to receive the coating. (See Yoon, Abstract, paragraphs 16, 23, 42, and Figs. 1-4.)
Regarding claim 1, Ogita does not explicitly teach the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate being conveyed upward with respect to the horizontal plane.
Yonehara is directed to forming a thin film on a substrate.
Yonehara teaches the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate being conveyed upward with respect to the horizontal plane (See Yonehara, col. 5, lines 12-15, col. 13, lines 46-62 and Fig.1, 5, 9, and 23.)					
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the sprayer port is configured to spray the gas including the atomized liquid onto the flexible substrate being conveyed upward with respect to the horizontal plane, because Yonehara teaches this arrangement can provide the conditions to efficiently form an extremely thin film. (See Yonehara, Abstract, col. 6, lines 5-30, col. 13, lines 46-62, and Figs. 5, 7, and 23.)
	Regarding claim 7, Ogita teaches the sprayer port is one among a plurality of sprayer ports (61) included in the film forming apparatus, and 2Serial No.: 15/283,672 the plurality of sprayer ports (61) are arranged along a direction in which the flexible substrate is conveyed.  (See Ogita, Fig. 1.)
Regarding claim 11, Ogita teaches the gas including the atomized liquid is sprayed onto the flexible substrate while the flexible substrate is being conveyed.   (See Ogita, paragraphs 10, 38, 47 and Figs. 1 and 6.)
Regarding claim 14, Ogita does not explicitly teach the thin film material comprises fine metal particles or metal oxide.  
 Kojima teaches the thin film material comprises fine metal particles (azo metal dyes) or metal oxide (indium tin oxide). (See Ogita, paragraphs 18 and 21.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the thin film material comprises fine metal particles or metal oxide, because Kojima teaches this arrangement can provide the desired pressure to provide the desired thin film deposition. (See Kojima, paragraphs 13 and 48.)	
Regarding claim 14, applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 14, the Applicant claims a specific material or article worked upon including the thin film material comprises fine metal particles or metal oxide. The substrate is not being given patentable weight in the coating apparatus.
Regarding claim 15, Ogita teaches the flexible substrate is formed of a resin.  (See Ogita, paragraph 43 and Abstract.)
Regarding claim 15, applicant claims a specific material or article worked upon including the flexible substrate is formed of a resin. The coating apparatus in the applied references would be capable of coating these substrates. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Response to Arguments
Applicant’s arguments with respect to claims 1, 7-8, 11, and 14-16 have been considered, but are not considered persuasive.
 Applicant argues in the Remark Section, paragraph 10, page 7 of the Remarks Section that “ since Yoon teaches away from Ogita, a person skilled in the art would not be motivated to combine Ogita, in which the nozzles are arranged facing the upper surface of the base film 11 (See FIG.1), with Yoon, in which the mist-phase solution is supplied from below the alcohol film 150 (see FIGS 2-4)”
Examiner disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Yoon does not explicitly teach preventing coating to the upper surface of the film. Yoon teaches supplying an additional liquid material from below the substrate. This does not preclude combination, use, or adaptation with the primary reference Ogita.
       More than one coating nozzle is possible and more than one coating arrangement is possible.
       Additionally, a person of ordinary skill in the art could reasonably be expected to know how to use Ogita in view of Yoon.
 In response to applicant's argument that Yoon teaches away from the primary reference, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").
In response to applicant's argument that the references fail to obviate the claimed invention, it is noted that the features upon which an argument may rely (i.e., only one sprayer port is included, said sprayer port is configured to spray the gas including the liquid onto bottom surface of the flexible substrate and said sprayer port is configured to spray the gas including the liquid only when the flexible substrate is being conveyed in an inclined direction with respect to the horizontal plan ) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Karl Kurple/
Primary Examiner
Art Unit 1717